Case: 4:19-cv-01525-DDN Doc. #: 109-7 Filed: 06/02/20 Page: 1 of 6 PageID #: 1268


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

GINA TORRES and DENNIS L. TORRES,                           )
                                                            )
                        Plaintiffs,                         )
                                                            )       Case No. 4:19-cv-01525-DDN
vs.                                                         )
                                                            )
CITY OF ST. LOUIS, ET AL.,                                  )
                                                            )
                        Defendants.                         )


                              AFFIDAVIT OF SAMUEL ANDREWS

        COMES NOW the Court’s Affiant Samuel Andrews being of sound mind and having

personal knowledge of the facts stated in this affidavit and upon my oath states to the Court as follows:

        My name is Samuel Andrews and I am qualified to make this affidavit based upon the

following:

        1)      I performed multiple private training sessions for the SLMPD S.W.A.T. team

between 2004 and 2012, included Night Vision and infra-red illumination tactics, terminal

ballistics training, and weapons code of arms cleaning and maintenance issues for the 6 semi auto

AR10 type sniper weapon systems my company manufactured and sold to SLMPD. In the early

2000 time frame, one of my companies also retro fitted 6 Remington 700 sniper rifles, removing

their scopes and mounts, and replaced them with higher quality Night Force scopes and mounts.

        2)      2010-2012 - Conducted terminal ballistics tests with St. Louis Metropolitan

Police Department, shooting predominantly .556, 7.62, and 9mm ammunition through SLMPD

weapons into calibrated ballistic gelatin to gather terminal ballistic performance data and over




                                      Page 1 of 6 Samuel Andrews Affidavit

                                                                                                 Exhibit 7
Case: 4:19-cv-01525-DDN Doc. #: 109-7 Filed: 06/02/20 Page: 2 of 6 PageID #: 1269


penetration data to be analyzed and used for S.W.A.T. ammunition purchase decisions by the

SLMPD.

        3)      2003 to Present – I have managed multiple firearms manufacturing, training, and

engineering Consulting Companies. Including A.M. & P.M., A.R. Tactical, Tier One Weapon

Systems, and from 2017 to present, Managing Member of Freedom Center USA, LLC.

        4)      2001 - Conducted Missouri Peace Officer Standards and Training certification and

S.W.A.T. Sniper training for 10 Missouri Law Enforcement Agencies, including St. Louis County

(Dan Cunningham), Franklin County (Sergeant Jeff Hartwig), and 6 snipers from St. Louis

Metropolitan Police Department (Sergeant Jerome Klipfel's team).

        5)      1995 - 2002 – Engineering research and development for Powell River Laboratories

on predominantly long range 30 caliber projectiles both subsonic and supersonic. As well as

Powell’s processes for testing ammunition accuracy, drag coefficient, temperature sensitivity,

terminal performance, and salt water immersion performance.

        6)      I was contacted on the day of the shooting of Isaiah Hammett, Plaintiffs’ decedent and

asked to conduct a ballistics analysis of the shooting. The next morning I travelled from my home in

Lebanon, Missouri to 5414 S. Kingshighway and did an extensive inspection of the ballistics evidence

left behind after the police turned control of the premises back over to the home owner. The

photographs provided by the St. Louis Police Department accurately depict what I saw at the time of

my ballistics analysis.

        7)      Other than the personal inspection the day following the shooting I have viewed and

reviewed the following:

        Kevin Broccard video/audio of the shooting. From that video/audio I have concluded that the

        initial shots have a .13 “split”, or seconds between shots which is impossible with an AK-47

        model rifle because of the length of the trigger pull, the length of the recoil recovery

                                  Page 2 of 6 Samuel Andrews Affidavit
Case: 4:19-cv-01525-DDN Doc. #: 109-7 Filed: 06/02/20 Page: 3 of 6 PageID #: 1270


       time and the length of the “trigger reset”. In addition, the timing and “signature” or sounds of

       the shooting are as follows:


       Time of Event:                  Event:
       :08 seconds                     Flash Bang;

       :12 – :14                       4 shots from a 9 mm cal hand gun from inside the house;

       :14 – :19                       Barrage of over 25 shots from .223 caliber assault rifles;

       :19 – 20                        Frantic 3 syllable scream possibly ending with the “f ” word;

       :21 – :22                       4 shots from .223 caliber assault rifles;

       :26 – :28                       6 shots from .223 caliber assault rifles;

       :32 – :35                       2 bursts of 6 and 7 shots from .223 caliber assault rifles;

       :37 – :39                       2 bursts of 3 shots each from .223 caliber assault rifles;

       :43 – :44                       Someone yelling “back up” twice;

       1:13 –1:19                      2 shots followed by approximately 23 shots from multiple
                                       .223 caliber assault rifles;

       1:30 – 1:35                     12 to 16 shots fired from .223 caliber assault rifles;

       3:50 – 3:58                     “Police we have a search warrant” yelled outside the house;

       4:06 – 4:13                     Yelling at house next door;

       4:24 – 4:26                     “Come to me, come out of the house”.

       8)      Based upon the fact that you can hear the Police announce “Police we have a search

warrant” at the 3:50 mark of the recording but at no other time during the video it is clear there was

no announcement by the police before the breach, flash bang and shots being fired as claimed by the

police in their post shooting interviews and depositions.

       9)      Critically, if the officers were planning on a knock and announce search as they

claim there would be no reason or any concern about being “compromised” by the camera on the


                                  Page 3 of 6 Samuel Andrews Affidavit
Case: 4:19-cv-01525-DDN Doc. #: 109-7 Filed: 06/02/20 Page: 4 of 6 PageID #: 1271


front of the house because they intended to identify themselves from the beginning. The Officers

then claim to have called a “compromise” which is a no knock battering ram breach with a flash

bang and approximately 93 shots fired. However, the Officers thereafter claim that they knocked

and announced which is directly conflicting evidence. This demonstrates that the Officers were

using an alleged “compromise” to turn the knock and announce into a battering ram breach flash

bang assault. This has been a known approach since the Supreme Court of Missouri required

officers to knock and announce. A no knock raid is much higher risk that shots will be fired

because of the surprise element heightening everyone’s fear and adrenaline levels.

       10)     I have heard AK-47 model rifles fired tens of thousands of times under many different

circumstances and as a result am very familiar with that sound signature because the diameter of the

AK-47 bullet is .311 inches (7.62 mm). I have heard .223 inches (5.56 mm) assault rifles fired tens

of thousands of times. I have heard 9mm handguns fired tens of thousands of times. The diameter of

the cartridge which holds the gun powder causes that gun to make a distinctive sound to myself and

the officers from the SWAT team who have testified in this case that they can tell the difference. In

addition, Dennis Torres, testified that based on his extensive service in the Vietnam War he can tell

that difference. I have repeatedly listened to the Broccard video/audio and at no time do I hear an

AK-47 fired. Based upon my comparisons of firearm “signatures” of the 5414 Kingshighway

shooting recorded in the Broccard video there can be no doubt or dispute that there was never an AK-

47 fired at the time of this raid. The first shots fired are 4 rounds of a 9mm handgun followed by

approximately 90 .223 assault rifle shots being fired.

       11)     The officers in their reports contradict who announced police search warrant. When

an officer “yells police search warrant” it is established that they are five time’s normal volume. In

listening to the Broccard video you would clearly hear that if they announced it while they were

outside the house as they claim because you can clearly hear it at 3:50-3:58 time frame of the video

                                  Page 4 of 6 Samuel Andrews Affidavit
Case: 4:19-cv-01525-DDN Doc. #: 109-7 Filed: 06/02/20 Page: 5 of 6 PageID #: 1272


after all of the shooting has stopped. It is my opinion the police did this so the neighborhood witnesses

would be able to say they heard “police search warrant” when interviewed after the officer involved

shooting as required by standard operating procedure after Officer involved shootings.

        12)     There are no bullet hole entries in the home that match a 7.62 caliber gun. There are

many bullet hole entries that match the diameter of a .223. I searched extensively for a 7.62 entry hole

as I expected to find, because it would have justified the officers “returning” fire and exonerated them

of wrong doing. Having measured the entry of all bullet holes throughout the home with a caliper I

can testify beyond any question that the damage done to the walls of the Torres home shown in the

Department’s photographs were not done with an AK-47 cal. gun. The width of the entry holes made

are either much too small or much too large to have come from and AK-47 model rifle. They are the

width of a .223 bullet or a 9 mm handgun bullet. It is also my understanding that Dennis Torres served

in the military in Vietnam, used a .223 caliber assault rifle and heard AK-47s being shot hundreds if

not thousands of times and has testified that at no time did he hear and AK-47 fired on June 7, 2017.

        13)     In addition, the photographs provided by the department of the alleged AK-47 shell

casings taken immediately after the shooting do not show signs of having been recently fired because

they do not have any of the normal markings of a recently fired shell. There is in fact demonstrable

evidence that the shell’s had not come from a cartridge that was recently fired, This is consistent with

the Police Department’s information that Isaiah Hammett had an AK-47 model rifle that they intended

to allege he fired at them. Of importance, if Isaiah Hammett fired as many rounds as the police claim

there would have been many more than 10 shell casings.

        14)     In addition, the Department’s photographs of the alleged AK-47 shell casings do not

match up with the ballistics evidence of the scene. When the round of an AK-47 is ejected to allow




                                   Page 5 of 6 Samuel Andrews Affidavit
Case: 4:19-cv-01525-DDN Doc. #: 109-7 Filed: 06/02/20 Page: 6 of 6 PageID #: 1273
